Citation Nr: 1823100	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-19 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sinus disorder, to include as secondary to service-connected obstructive sleep apnea and/or residuals of uvulopalatopharyngoplasty (UVPP), turbinate reduction, tonsillectomy, and septoplasty.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1979 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.

This appeal was remanded in January 2016 and November 2016 for further development.  The Board regrets the additional delay, but the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in March 2016 with an addendum opinion rendered in May 2017.  In her May 2017 addendum opinion, the VA examiner provided negative direct and secondary nexus opinions.  However, the secondary nexus opinions did not include adequate rationales for both the causation and aggravation prongs of secondary service connection.  Additionally, in addressing service connection, the examiner relies on lack of objective evidence of sinus problems following separation and does not consider the Veteran's lay statements.  Thus, on remand new secondary opinions are needed.  Any outstanding treatment records should also be secured.
Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any relevant outstanding private treatment records.

3.  Then refer the claims file to the March 2016/May 2017 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  The claims file, including a copy of this remand, must be given to the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner is asked to opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's sinusitis:

(i) had its onset in service or is otherwise related to service, to include as a result of documented sinus treatment therein.  In addressing this question, please consider the Veteran's reports of continuous sinus problems since service, and do not rely on the lack of objective documented treatment in your opinion.  While true the Veteran cannot diagnose sinusitis or opine as to its etiology, he is competent to report continuous sinus symptoms since service separation, and this information should be considered in rendering an opinion.

(ii) is proximately due to his obstructive sleep apnea or residuals of UVPP, turbinate reduction, tonsillectomy, and septoplasty; or 
(iii) has been aggravated (worsened) by his service-connected obstructive sleep apnea or residuals of UVPP, turbinate reduction, tonsillectomy, and septoplasty

The examiner should note that inquiries (ii) and (iii) require two opinions: one for proximate causation and another for aggravation, and rationale must be provided for each opinion.  The examiner should also note that there is no temporal requirement to establish secondary service connection; therefore, neither obstructive sleep apnea nor residuals of UVPP, turbinate reduction, tonsillectomy, and septoplasty have to be service-connected or diagnosed at the time sinusitis is incurred to establish secondary service connection.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should provide a rationale for that conclusion.

4.  Then, after taking any additional development deemed necessary, readjudicate the appeal.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and allow a period of time for response before returning the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




